Citation Nr: 0317455	
Decision Date: 07/24/03    Archive Date: 07/31/03

DOCKET NO.  99-10 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for bronchiectasis, 
claimed as a residual of in-service pneumonia.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from May 1953 to August 
1953.  His DD Form 214 indicates he also had earlier service 
for pay purposes of one year, five months, and seventeen 
days. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in September 1998 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California.

This case was the subject of a November 2000 hearing before a 
Veterans Law Judge no longer employed at the Board, and of a 
decision and remand dated in January 2001, in which the Board 
reopened the claim for service connection for bronchiectasis, 
claimed as a residual of in-service pneumonia, and remanded 
the claims for service connection for hypertension and 
bronchiectasis for further development of the evidence.


REMAND

In response to a July 2003 Board letter informing him that 
the Veterans Law Judge before whom he had testified at a 
November 2000 Board hearing was no longer employed with the 
Board, the veteran responded in July 2003, requesting a Board 
hearing at the RO (i.e., Travel Board hearing).  To accord 
the veteran due process, the RO should schedule such a 
hearing.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 
19.76, 20.703, 20.704 (2002).

Accordingly, this case is REMANDED to the RO for the 
following development:

The RO should schedule the veteran for a 
Travel Board hearing with respect to his 
claims for entitlement to service 
connection for bronchiectasis, claimed as 
a residual of in-service pneumonia, and 
entitlement to service connection for 
hypertension.  After the hearing is 
conducted, the case should be returned to 
the Board, in accordance with appellate 
procedures. 

The Board intimates no opinion as to the ultimate outcome of 
the case.  The veteran need take no action until otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


